DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 10/28/2021. Claims 22-33, 35-38 are presented for examination.


Response to Arguments
2.    Applicant’s arguments, see pages 6-7 of Applicant’s Remarks, filed 10/28/2021, with respect to the objections to claims 22-39 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Reason for Allowance
3.    Claims 22-33, 35-38, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Chu (US 2009022410) discloses a saturation adjustment method and system is disclosed for compensating over-saturation adjustment, by adjusting a first full-scale saturation corresponding to a hue of a color 
Park et al. (US 20180139429) discloses an image processing apparatus for performing tone mapping and saturation correction according to luminance characteristics of an image by using unified metadata (see fig. 29). The image processing apparatus may include a controller for performing tone mapping by converting a high dynamic range of the input image into a low dynamic range. In contrast, the controller 120 may perform tone mapping by converting a low dynamic range of the input image into a high dynamic range. See paragraphs 93-98.
However, neither Chu or Park, nor the combination thereof discloses receiving an image encoded in an enhanced dynamic range format associated with a second color space which can be one of: a Y’CgCr color space; a YCsCr color space; an IPT color space; and an ICtCp color space; and for each pixel of the plurality of the image’s 
These features, in combination, distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
11/23/2021